Reasons for Allowance
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: The amended claim 1 contains most limitations from claim 1 of the parent application, which issued as US Patent No. 10,456,196. The prior art does not render it obvious to use a probe with electrodes that are longitudinally placed along the probe, with first and second ablation electrodes concentrically disposed on a distal portion of the probe, with a sensing electrode between the bipolar ablation electrodes, configured to deliver RF energy to a patient while using the sensing electrode to monitor the progress of lesion formation by detecting a drop in the amplitude of the electrical activity. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M Piateski whose telephone number is (571)270-7429. The examiner can normally be reached 9 AM - 5 PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/Erin M Piateski/Primary Examiner, Art Unit 3792